271 F.2d 225
Milton JOHNSON and Hazel Mae Johnson, Appellants,v.UNITED STATES of America, Appellee.
No. 13810.
United States Court of Appeals Sixth Circuit.
October 21, 1959.

Harry H. McIlwain, Cincinnati, Ohio, for appellants.
Hugh K. Martin, Cincinnati, Ohio, by James M. Applegate, Cincinnati, Ohio, for appellee.
Before McALLISTER, Chief Judge, and MILLER and CECIL, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on an appeal from a conviction for the unlawful sale of heroin, and the Court having duly considered the defenses that the testimony of a Government witness should be disregarded because it appeared she was an accomplice, and, further, that the appellants were entrapped into committing the crime of which they were found guilty, and the Court being of the opinion that there is no merit in the said defenses,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment be and is hereby affirmed.